 




Exhibit 10.2
TRANSITION AGREEMENT
     This agreement (the “Agreement”), dated as of the Effective Date specified
below, is by and between Janus Capital Group Inc., a Delaware corporation (the
“Company”) and Girard C. Miller (the “Executive”). The Company and the Executive
shall sometimes be collectively referred to as the “Parties.”
Recitals
     1. Executive has been employed by the Company pursuant to an Employment
Agreement dated as of June 30, 2003 (the “Employment Agreement”), and a Change
of Control Agreement dated as of June 30, 2003 (the “Change of Control
Agreement”) (collectively, the “Miller Agreements”).
     2. Executive and the Company desire to modify their relationship to provide
for a transition period and separation from the Company.
     3. Accordingly, Executive and the Company have entered into this Agreement
to set forth the terms and conditions of their relationship on and after the
Effective Date, and thereby to supersede in its entirety the Employment
Agreement subject to Section 9.
Agreement
     In consideration of the following obligations, the parties agree as
follows.
     1. Effective Date and Separation Date. The “Effective Date” shall mean
August 5, 2005. At a time thereafter determined by the Company in its reasonable
discretion, the Company shall announce the terms of this Agreement and the
Executive’s resignation from the Company effective as of January 3, 2006,
provided that such employment does not earlier terminate pursuant to Section 4,
below (the “Separation Date”).
     2. Transition Period. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue in the employ of the
Company on the terms and subject to the conditions of this Agreement, for the
period commencing on the Effective Date and ending on the Separation Date or
such earlier date as Executive’s employment is terminated as provided herein
(the “Transition Period”).
     3. Terms of Employment.
       (a) Position and Duties.
          (i) During the Transition Period: (A) the Executive shall serve as the
Chief Operating Officer of the Company, or in such other executive position as
may be reasonably designated by the Company’s Chief Executive Officer (“CEO”),
with duties, authorities and

1



--------------------------------------------------------------------------------



 




responsibilities commensurate with such title and office and/or as may
reasonably be assigned to Executive by the CEO, consistent with Executive’s
executive-level experience; and (B) the Executive’s services shall primarily be
performed in Denver, Colorado, although Executive agrees to travel to the extent
reasonably necessary to perform his duties hereunder. During the Transition
Period, and excluding any periods of disability and vacation and sick leave to
which the Executive is entitled, the Executive agrees to devote his attention
and time during normal business hours to the business and affairs of the Company
as reasonably directed or specified by the Company’s CEO, and, to the extent
necessary to discharge the Executive’s responsibilities hereunder, to use the
Executive’s reasonable best efforts to perform such responsibilities, subject to
Executive’s ability to (A) serve on corporate, civic or charitable boards or
committees; provided that such service must be disclosed to and approved by the
Company in advance, pursuant to Company policy, (B) deliver lectures, fulfill
speaking engagements or teach at educational institutions; provided that such
engagements must be disclosed to and approved by the Company in advance,
pursuant to Company policy and (C) manage personal investments; all so long as
such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement, Company policies and applicable law.
          (ii) During the Transition Period, Executive shall report to the
Company’s CEO and may, at Executive’s election, serve as a member of the
Company’s Executive Committee or the successor body, if any, thereto. During the
Transition Period, Employee’s job duties shall encompass only matters as may be
reasonably assigned to him from time to time by the Company’s CEO. Executive and
the Company acknowledge and agree that, during the Transition Period, most if
not all of Executive’s principal responsibilities will be transferred to other
Company executives, and that, therefore, Executive’s day-to-day job functions
will change substantially as the Transition Period progresses. Executive and the
Company also acknowledge and agree that while Executive will throughout the
Transition Period remain a member of the Company’s senior executive team and in
that capacity will be required and expected to perform only executive-level job
functions, it may be inappropriate or unnecessary to include Executive in all
executive-level meetings that the Company may conduct during the Transition
Period. Notwithstanding the foregoing, the Company agrees that during the
Transition Period Executive will be assigned only executive-level
responsibilities that are consistent with his skills, experience and status
within the Company, and that the Company will not seek to hold Executive
accountable for any Company-related matter unless the Company included Executive
in all material meetings and decisions concerning that matter, or take any
adverse action of any kind against Executive based upon Executive’s failure or
inability to attend any meeting, or participate in any decision, from which the
Company excluded Executive.
          (iii) As of the Separation Date, Executive shall be deemed to have
resigned from all positions with the Company and all affiliates thereof,
including without limitation employment, membership on boards of directors, and
committee memberships. Thereafter, Executive shall not be deemed an employee of
the Company or any affiliate, and except as provided in Section 5(c)(ii) shall
not be entitled to participate in any employee benefit or fringe benefit program
of any kind.

2



--------------------------------------------------------------------------------



 




       (b) Compensation.
          (i) Base Salary. During the Transition Period, the Executive shall
receive a base salary (“Base Salary”) payable in cash at the rate of $500,000
per year. The Base Salary shall be payable in installments, consistent with the
Company’s payroll procedures in effect from time to time, provided that such
installments shall be no less frequent than monthly.
          (ii) 2005 Annual Bonus. In consideration of Executive’s work during
2005, at the same time that the Company pays Peer Executives annual bonuses for
their work in 2005, the Company shall pay Executive a bonus calculated by
multiplying Executive’s 2005 bonus target by the same bonus multiplier used in
calculating the 2005 annual bonuses of the “Comparable Executives;” provided
that in no event shall the 2005 Annual Bonus paid to Executive be less than 50%
of Executive’s 2005 annual bonus target. For purposes of this Agreement,
“Comparable Executives” shall mean participants in the Company’s 2005 Total
Variable Compensation Plan excluding Gary Black, any Company Portfolio Manager
and all other executives whose employment contracts require payment of an annual
bonus in a fixed amount or pursuant to a unique calculation.
          (iii) Long-Term Incentive Compensation. Executive shall not be
eligible to receive any further awards under the Company’s Long-Term Incentive
(“LTI”) Plan. All equity long-term incentive awards or other incentive awards
granted to the Executive by the Company (collectively, “Retention and Incentive
Awards”) shall remain outstanding during the Transition Period in accordance
with the terms of their respective award agreements; provided that as soon as
practicable following the Effective Date the Company and the Executive shall
take the necessary steps to cause all of Executive’s outstanding vested and
unvested stock option awards to be exchanged for Company restricted stock that
imposes the same terms, restrictions and vesting schedules as the Executive’s
outstanding stock options (the “Exchange”) in an amount equal to the fair market
value of such stock options as of the date of the Exchange; and provided further
that the Company stock thus exchanged for one-half of that portion of
Executive’s July 2003 stock option award that would have vested in July 2006
shall become vested as of December 30, 2005; and provided further that all
portions of Executive’s Retention and Incentive Awards (including the restricted
stock subject to the Exchange) that are not scheduled to vest until after the
Separation Date shall remain in full force and effect according to their terms
throughout the Transition Period; and provided further that all portions of
Executive’s Retention and Incentive Awards (including the restricted stock
subject to the Exchange) that have not yet vested as of the Separation Date
shall be forfeited and cancelled as of the Separation Date without any
compensation to the Executive. Fair market value of the applicable stock options
shall be determined on the Effective Date using the Black-Scholes option pricing
methodology currently applied by the Company.
          (iv) Incentive, Savings and Retirement Plans. During the Transition
Period, but not thereafter, the Executive shall be entitled to participate in
all other incentive plans, practices, policies and programs, and all savings and
retirement plans, practices, policies and programs, in each case on terms and
conditions no less favorable than the terms and conditions generally applicable
to the executives who sit on the Company’s Executive Committee or, if
applicable, the successor body thereto (collectively, “Peer Executives”).
Vesting of any Company contributions to Executive’s 401(k) Plan account shall be
in accordance with the terms of the

3



--------------------------------------------------------------------------------



 




Company’s 401(k) Plan as amended; provided that for such purposes Executive’s
separation shall be deemed to have resulted from a Job Elimination as that term
is used in Section 1.33 of the Company’s 401k Plan, as amended. In accordance
with that certain Agreement between the Executive and the Company, dated as of
February 20, 2004 (the “February 2004 Agreement”), all access restrictions
applicable to the Janus mutual fund shares held in an account for Executive
under the February 2004 Agreement shall no longer apply as of the Separation
Date.
          (v) Welfare Benefit Plans. During the Transition Period, but not
thereafter, the Executive and the Executive’s spouse and dependents, as the case
may be, shall be eligible for participation in and shall receive all benefits
under welfare benefit plans, practices, policies and programs provided by the
Company and its affiliates (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) on terms and conditions no
less favorable than the terms and conditions generally applicable to Peer
Executives. Notwithstanding the foregoing, Executive shall be eligible, upon the
terms and conditions set forth in Sections 5(c) and (d), below, to continued
participation in certain employee benefits plans following the termination of
his employment.
          (vi) Vacation. During the Transition Period, but not thereafter, the
Executive shall be entitled to paid vacation in accordance with the plans,
policies, programs and practices of the Company as in effect for the Peer
Executives, but in no event less than three weeks.
          (vii) Initial Transition Payment. As soon as practicable following the
Effective Date, the Company shall pay Executive, in a lump sum cash payment, an
Initial Transition Payment in an amount equal to the sum of $250,000, less
legally required withholdings
     4. Termination of Employment.
       (a) Death. The Executive’s employment shall terminate automatically upon
the Executive’s death during the Transition Period.
       (b) Cause. The Company may terminate the Executive’s employment during
the Transition Period with or without Cause. For purposes of this Agreement,
“Cause” shall mean:
          (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board or its representative, which specifically identifies the manner in which
the Board believes that the Executive has not substantially performed the
Executive’s duties and which gives the Executive a reasonable opportunity of not
less than thirty (30) days to cure the deficiency noted therein; or
          (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or

4



--------------------------------------------------------------------------------



 



          (iii) conviction of a felony (other than a traffic related felony) or
guilty or nolo contendere plea by the Executive with respect thereto; or
          (iv) a willful material breach by the Executive of any material
provision of this Agreement; or
          (v) a willful violation of any regulatory requirement, or of any
material Company policy or procedure, that is demonstrably injurious to the
Company; or
          (vi) Executive’s failure to obtain or maintain, or inability to
qualify for, any license required for the performance of Executive’s material
job responsibilities, or the suspension or revocation of any such license held
by the Executive.
No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s act or omission was in
the best interests of the Company. Any act, or failure to act, based upon
express authority given pursuant to a resolution duly adopted by the Board with
respect to such act or omission or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.
     5. Obligations of the Company In Relation to Termination.
       (a) Upon any termination of Executive’s employment, the Company shall pay
to the Executive, in a lump sum in cash within five (5) business days after the
date of termination, the Executive’s Base Salary through the date of
termination, all to the extent not yet paid as of the date of termination.
       (b) Special Payment. If Executive remains employed by the Company on
December 27, 2005, or if the Company terminates the Executive’s employment other
than for Cause or death prior to December 27, 2005, then on December 27, 2005
the Company shall pay Executive a lump sum cash payment of $500,000 less legally
required withholdings.
       (c) Severance Benefit. In addition to the “Special Payment” contemplated
by Section 5(b), if the Company terminates the Executive’s employment other than
for Cause or death during the Transition Period, or if the Executive’s
employment shall terminate on the Separation Date, then conditioned upon
Executive’s execution (and if applicable non-revocation) of a legal release in
the form attached hereto as Exhibit A:
          (i) within 5 business days after the date of termination or on his
Separation Date, the Company shall pay to the Executive, in a lump sum cash
payment, an amount equal to $2,000,000, less legally required withholdings.
          (ii) for the period commencing on the earlier of the date of
termination of employment or the Separation Date and ending on the third
anniversary thereof, the Company shall continue to provide the benefits
described in Section 3(b)(v) to the Executive and his dependents on the same
basis such benefits were provided to the Executive immediately prior to

5



--------------------------------------------------------------------------------



 



the Effective Date (collectively “Welfare Benefits”); provided that Executive’s
right to benefits continuation shall terminate as of the date on which he
becomes eligible for substantially similar welfare benefits under another
employer’s group benefit plans; and
          (iii) any and all unvested Retention and Incentive Awards shall be
forfeited and cancelled without any compensation to the Executive;
          (iv) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits (as defined in
Section 6).
       (d) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Transition Period, the Company shall: (i) pay to
the Executive’s estate or beneficiaries Executive’s base salary to the extent
unpaid at the time of Executive’s death, plus $500,000, in full satisfaction of
the Company’s obligations under Section 5(b), above, plus a pro rata 2005 Annual
Bonus in the amount of $1,500,000 multiplied by a fraction in which the
numerator is the number of days in 2005 that had elapsed as of the date of
Executive’s death and the denominator is 365, in full satisfaction of the
Company’s obligations under Section 3(b)(ii), all less applicable taxes (which
three payments shall collectively be referred to herein as the “Accrued
Obligations”); and (ii) provide to the estate or beneficiaries the Other
Benefits (as defined in Section 6) and shall provide the Welfare Benefits to the
Executive’s dependents for a three-year period commencing as of the date of
termination, and shall have no other severance obligations under this Agreement.
In addition, all equity awards shall be treated as described in their respective
award agreements. The Accrued Obligations shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the date of termination. With respect to the provision of the Other Benefits,
the term “Other Benefits” as utilized in this Section 5(d) shall include, and
the Executive’s estate and /or beneficiaries shall be entitled to receive,
benefits at least equal to death benefits as in effect on the date of the
Executive’s death with respect to comparable executives of the Company and their
beneficiaries. In the event of Executive’s death, the Company shall be required
to pay Executive’s estate or beneficiaries only the Accrued Obligations. Without
limiting the generality of the foregoing, in the event of Executive’s death the
Company shall not be required to pay Executive or Executive’s estate any payment
under Section 5(c), above.
       (e) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause or the Executive voluntarily terminates his
employment during the Transition Period, the Company shall be required only to
pay to the Executive (i) his Base Salary through the date of termination, and
(ii) the Other Benefits (as defined in Section 6), in each case to the extent
theretofore unpaid.
       (f) Excise Tax. Notwithstanding any other language to the contrary in
this Agreement or in this Section 5, the Company shall not be obligated to pay
and shall not pay that portion of any payment or distribution in the nature of
compensation within the meaning of Section 280G(b)(2) of the Code to the benefit
of the Executive otherwise due or payable the Executive under this Agreement or
this Section 5 if that portion would cause any excise tax imposed by
Section 4999 of the Code to become due and payable by the Executive.

6



--------------------------------------------------------------------------------



 



     6. Non-exclusivity of Rights. Except as otherwise specifically provided in
this Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any affiliate for which the Executive may qualify.
Amounts that are vested benefits, which consist of any compensation previously
deferred by the Executive, or which the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any affiliate at or subsequent to the date of
termination (“Other Benefits”) shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. Notwithstanding any other provision of this
Agreement, the Executive shall not be entitled to receive any payments or
benefits under any severance program other than those that are described and
anticipated under this Agreement.
     7. Restrictive Covenants.
       (a) The Executive acknowledges that his employment as a senior officer of
the Company creates a relationship of confidence and trust between the Executive
and the Company with respect to confidential and proprietary information
applicable to the business of the Company and its clients. The Executive further
acknowledges the highly competitive nature of the business of the Company.
Accordingly, it is agreed that the restrictions contained in this Section 7 are
reasonable and necessary for the protection of the interests of the Company and
that any violation of these restrictions would cause substantial and irreparable
injury to the Company.
       (b) During the Executive’s employment with the Company, and for a period
of one year following the date of termination for any reason (the “Restricted
Period”), the Executive shall not (nor shall the Executive cause, encourage or
provide assistance to, anyone else to):
          (i) Interfere with any relationship which may exist from time to time
between the Company, or any affiliate of the Company, and any of its employees,
consultants, agents or representatives; or
          (ii) Employ or otherwise engage, or attempt to employ or otherwise
engage, in or on behalf of any Competitive Business, any person who is employed
or engaged as an employee, consultant, agent or representative of the Company or
any affiliate of the Company, or any person who was employed or engaged as an
employee, consultant, agent or representative of the Company or any affiliate of
the Company within the two-year period immediately preceding the Executive’s
termination; or
          (iii) Solicit directly or indirectly on behalf of the Executive or a
Competitive Business, the customer business or account of any investment
advisory or investment management client to which the Company or any affiliate
of the Company shall have rendered service during the one-year period
immediately preceding the Executive’s termination; or
          (iv) Directly or indirectly divert or attempt to divert from the
Company or any affiliate of the Company any business in which the Company or any
affiliate of the Company has been actively engaged during the term hereof or
interfere with any relationship between the Company, or any affiliate of the
Company, and any of its clients.

7



--------------------------------------------------------------------------------



 



Notwithstanding any of the foregoing, the Company and Executive agree that if
Executive is employed in an operational role at a Competitive Business during
the Restricted Period, such employment alone will not be interpreted to
constitute a violation of this Section 7, nor shall the actions of Executive’s
employer during the Restricted Period be imputed to Executive unless Executive
caused, encouraged or provided assistance to his employer with regard to
activities that, if engaged in by Executive, would violate the restrictions
contained in this Section7.
       (c) “Competitive Business” means any business that provides investment
advisory or investment management services, printing fulfillment, or related
services. For the purposes of this Section 7, “affiliate” means any corporation,
partnership, limited liability company, trust, or other entity which controls,
is controlled by or is under common control with the Company.
       (d) If any court shall determine that the duration, geographic
limitations, subject or scope of any restriction contained in this Section 7 is
unenforceable, it is the intention of the parties that this Section 7 shall not
thereby be terminated but shall be deemed amended to the extent required to make
it valid and enforceable, such amendment to apply only with respect to the
operation of this Section 7 in the jurisdiction of the court that has made the
adjudication.
       (e) The Executive acknowledges that the restrictive covenants of this
Section 7 are reasonable and that irreparable injury will result to the Company
and to its business and properties in the event of any breach by the Executive
of any of those covenants, and that the Executive’s continued employment is
predicated on the commitments undertaken by the Executive pursuant to this
Section 7. In the event any of the covenants of this Section 7 are breached, the
Company shall be entitled, in addition to any other remedies and damages
available, to injunctive relief to restrain the violation of such covenants by
the Executive or by any person or persons acting for or with the Executive in
any capacity whatsoever.

8



--------------------------------------------------------------------------------



 



     8. Successors.
       (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
       (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
       (c) The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly, and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
     9. Prior Agreements.
       (a) Except as otherwise provided in Sections 3(b)(iv), 3(b)(v) and 6,
above, and 9(b) and (c) below, the Employment Agreement and all other agreements
between Executive and the Company shall be deemed terminated hereby and
superseded by this Agreement, and shall hereafter be of no further force or
effect.
       (b) Notwithstanding any other provision of this Agreement, this Agreement
shall not be deemed to limit, release, impair or otherwise affect, in any way,
Executive’s rights under Section 10 of the Employment Agreement nor under the
February 2004 Agreement.
       (c) Notwithstanding any other provision of this Agreement, Executive’s
Change of Control Agreement shall remain in effect through the Transition Period
and shall expire on the Separation Date. If during the Transition Period any
event triggers a right of Executive to receive any benefit under the Change of
Control Agreement (a “Triggering Event”), then Executive shall have the option,
in his discretion, to receive the rights and benefits available to him under the
Change of Control Agreement (the “COC Benefits”), or the benefit available to
him under this Agreement (the “Transition Agreement Benefits”), but Executive
may not receive benefits under both agreements. Accordingly, within ten
(10) business days after he receives notice of a Triggering Event, Executive
shall notify the Company in writing (by an “Election Notice”) whether he intends
to forsake the Transition Agreement Benefits and accept the COC Benefits, or
wishes instead to forsake the COC Benefits and accept the Transition Agreement
Benefits. If Executive elects to receive the COC Benefits, then Executive’s
right to any payments or other benefits of any kind under this Agreement shall
immediately terminate and, in addition, Executive shall be required, as a
condition of receiving the COC Benefits, to execute a legal release in
substantially the form attached hereto as Exhibit A and take all actions
reasonably requested by the Company to reverse all actions taken pursuant to
this Agreement, including without limitation refunding to the Company the
payment described in Section 5(b), above, to the extent paid before the
Company’s receipt of

9



--------------------------------------------------------------------------------



 



Executive’s Election Notice; provided that in all events Executive shall be
entitled to retain the Exchange Consideration provided for in Section 3(b)(iii)
of this Agreement. If Executive elects to receive the Transition Agreement
Benefits, then Executive’s rights under the Change of Control Agreement shall be
deemed terminated and that agreement shall be of no further force or effect. In
the event of any conflict between the terms of this Agreement and the terms of
the Change of Control Agreement, this Agreement shall control, and the Change of
Control Agreement shall be deemed amended to conform to the conflicting terms of
this Agreement.
     10. Consulting Following Separation Date. Executive agrees that following
the Separation Date he will make himself reasonably available, at the Company’s
reasonable request, to provide information and consulting on an as-needed,
as-requested basis; provided that the Company shall exercise reasonable good
faith efforts to limit the extent to which its requests for such information and
consulting interfere with Executive’s personal and business commitments; and
provided further that Executive shall exercise reasonable, good faith efforts to
respond to the Company’s requests for such information and consulting in a
timely and complete fashion; and provided further that the Company shall
reimburse Executive for any expenses that are approved in advance and incurred
by him in connection with the performance of such consulting services, and shall
pay Executive a mutually agreed hourly rate for all time spent by Executive
providing the Company with consulting and information following the Separation
Date, excepting only time spent responding to de minimis periodic telephone
calls seeking answers to discrete factual questions.
     11. Cooperation in Proceedings. The Company and Executive agree that they
shall fully cooperate with respect to any claim, litigation or judicial,
arbitral or investigative proceeding initiated by any private party or by any
regulator, governmental entity, or self-regulatory organization, that relates to
or arises from any matter with which Executive was involved during his
employment with the Company, or that concerns any matter of which Executive has
information or knowledge (collectively, a “Proceeding”). Executive’s duty of
cooperation includes, but is not limited to: (i) meeting with the Company’s
attorneys by telephone or in person at mutually convenient times and places in
order to state truthfully Executive’s recollection of events; (ii) appearing at
the Company’s request as a witness at depositions or trials, without the
necessity of a subpoena, in order to state truthfully Executive’s knowledge of
matters at issue; and (iii) signing at the Company’s request declarations or
affidavits that truthfully state matters of fact of which Executive has personal
knowledge obtained during the course of his employment at Janus; provided that
this Agreement shall not be deemed to require Executive to execute any
declaration or affidavit that in his good faith opinion is inaccurate or
incomplete in any respect. The Company’s duty of cooperation includes, but is
not limited to providing Executive and his counsel access to documents,
information, witnesses and the Company’s legal counsel as is reasonably
necessary to litigate on behalf of Executive in any Proceeding. In addition,
Executive agrees to notify the Company’s General Counsel promptly of any
requests for information or testimony that he receives in connection with any
litigation or investigation relating to the Company’s business, and the Company
agrees to notify Executive of any requests for information or testimony that it
receives relating to Executive. Notwithstanding any other provision of this
Agreement, this Agreement shall not be construed or applied so as to require any
Party to violate any confidentiality agreement or understanding with any third
party, nor shall it be construed or applied so as to compel any Party to take
any action, or omit to take any action, requested or directed by any regulatory
or law enforcement authority. The Company shall exercise reasonable good faith
efforts to minimize the

10



--------------------------------------------------------------------------------



 



extent to which its requests for cooperation pursuant to this Section 11
conflict with Executive’s prior professional and personal commitments, and shall
reimburse Executive for the expenses that he reasonably and necessarily incurs
in honoring his duty of cooperation under this Section 11, provided that
Executive has secured the Company’s prior consent to incur such expenses.
     12. Legal Releases.
       (a) Executive, on his own behalf and on behalf of his heirs, personal
representatives, executors, administrators and assigns, knowingly and
voluntarily releases and forever discharges the Company and its affiliates and
any of their respective parents, subsidiaries and affiliates, together with all
of their respective past and present directors, members, managers, officers,
shareholders, trustees, partners, employees, agents, attorneys and servants, and
each of their affiliates, predecessors, successors and assigns (collectively,
the “Company Releasees”) from any and all claims, charges, complaints, promises,
agreements, controversies, liens, demands, causes of action, obligations,
damages and liabilities of any nature whatsoever, known or unknown, suspected or
unsuspected, that Executive or his heirs, executors, administrators, or assigns
ever had, now have, or may hereafter claim to have against any of the Company
Releasees by reason of any matter, cause or thing whatsoever from the beginning
of time through the Effective Date, whether or not previously asserted before
any state or federal court, agency or governmental entity or any arbitral body.
This release includes, without limitation, any rights or claims relating in any
way to Executive’s employment relationship with the Company or any of the
Company Releasees, or his resignation therefrom, or arising under any statute or
regulation, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Age Discrimination in Employment Act of 1967 (“ADEA”), the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, and the Family Medical Leave Act of 1993, each as amended, or any
other federal, state or local law, regulation, ordinance, or common law, or
under any policy, agreement, understanding or promise, written or oral, formal
or informal, between Executive and the Company or any of the Company Releasees,
as well as any rights relating to any Company stock or other equity-related
incentive that had not vested by its own terms as of the Separation Date;
provided, however, that notwithstanding the foregoing or anything else contained
in this Agreement, the release set forth in this Section 12(a) shall not extend
to (i) any rights arising under or recognized by this Agreement; (ii) any rights
under Section 10 of the Employment Agreement; or (iii) any claim or claims that
the Executive may have against the Company as of the Effective Date of which he
is not aware as of the Effective Date because of willful concealment by the
Company. Executive further agrees that he will not seek or be entitled to any
personal recovery in any claim, charge, action or proceeding whatsoever against
the Company or any of the Company Releasees for any of the matters released in
this Section 12(a). Executive represents and warrants that as of the Effective
Date he has no knowledge of any fact willfully concealed from him by the Company
within the meaning of this Section 12(a).
       (b) The Company, on its own behalf and on behalf of its current and past
parents, subsidiaries and affiliates and each of their predecessors, successors
and assigns, knowingly and voluntarily releases and forever discharges Executive
and his heirs, personal representatives, executors, administrators and assigns,
(collectively, the “Executive Releasees”) from any and all claims, charges,
complaints, promises, agreements, controversies, liens, demands, causes of
action, obligations, damages and liabilities of any nature whatsoever, known or
unknown, suspected or

11



--------------------------------------------------------------------------------



 



unsuspected, that the Company, its current and past parents, subsidiaries and
affiliates and each of their predecessors, successors and assigns ever had, now
have, or may hereafter claim to have against any of the Executive Releasees by
reason of any matter, cause or thing whatsoever from the beginning of time
through the Effective Date, whether or not previously asserted before any state
or federal court, agency or governmental entity or any arbitral body. This
release includes, without limitation, any rights or claims relating in any way
to Executive’s employment relationship with the Company, or his separation
therefrom, or arising under any statute or regulation, or any other federal,
state or local law, regulation, ordinance, or common law, or under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between Executive and the Company; provided, however, that notwithstanding the
foregoing or anything else contained in this Agreement, the release set forth in
this Section 12(b) shall not extend to: (i) any rights arising under this
Agreement; (ii) a breach of fiduciary duty or other misconduct relating to
Executive’s employment with the Company that renders Executive ineligible for
indemnification pursuant to Section 10 of the Employment Agreement; or (iii) any
claim or claims that the Company may have against Executive as of the Effective
Date of which it is not aware as of the Effective Date because of willful
concealment by Executive. The Company, on its own behalf and on behalf of its
current and past parents and subsidiaries, and each of their predecessors,
successors and assigns, represents that it has not commenced or joined in any
claim, charge, action or proceeding whatsoever against Executive arising out of
or relating to any of the matters released in this Section 12(b). The Company,
on its own behalf and on behalf of its current and past parents and
subsidiaries, and each of their predecessors, successors and assigns, further
agrees that it will not seek or be entitled to any personal recovery in any
claim, charge, action or proceeding whatsoever against Executive for any of the
matters released in this Section 12(b). The Company represents and warrants that
as of the Effective Date it has no knowledge of any fact willfully concealed
from it by the Executive within the meaning of this Section 12(b), or any breach
of fiduciary duty by Executive or other misconduct by Executive relating to
Executive’s employment with the Company that renders Executive ineligible for
indemnification pursuant to Section 10 of the Employment Agreement.
       (c) In order to provide a full and complete release, each of the Parties
understands and agrees that this Agreement is intended to include all claims, if
any, covered under this Section 12 that such Party may have and not now know or
suspect to exist in his or its favor against any other Party and that this
Agreement extinguishes such claims. Thus, each of the Parties expressly waives
all rights under any statute or common law principle in any jurisdiction that
provides, in effect, that a general release does not extend to claims which the
releasing party does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the party being released. Notwithstanding any other provision of
this Section 12, however, nothing in this Section 12 is intended or shall be
construed to limit or otherwise affect in any way Executive’s rights under
Section 10 of the Employment Agreement, under the February 2004 Agreement, or
under this Agreement.
       (d) Executive agrees and acknowledges that he: (i) understands the
language used in this Agreement and the Agreement’s legal effect; (ii) will
receive compensation under this Agreement to which he would not have been
entitled without signing this Agreement; (iii) has been advised by the Company
to consult with an attorney before signing this Agreement; and (iv) will be
given up to twenty one (21) calendar days to consider whether to sign this
Agreement. For a period of seven days after the Effective Date, Executive may,
in his sole discretion, rescind this Agreement,

12



--------------------------------------------------------------------------------



 



by delivering a written notice of rescission to Peter Boucher. If Executive
rescinds this Agreement within seven calendar days after the Effective Date,
this Agreement shall be void, all actions taken pursuant to this Agreement shall
be reversed, and neither this Agreement nor the fact of or circumstances
surrounding its execution shall be admissible for any purpose whatsoever in any
proceeding between the parties, except in connection with a claim or defense
involving the validity or effective rescission of this Agreement. If Executive
does not rescind this Agreement within seven calendar days after the Effective
Date, this Agreement shall become final and binding and shall be irrevocable.
     13. Additional Representations and Covenant.
       (a) Executive represents and warrants that as of the Effective Date he is
unaware of any facts or circumstances relating to the Company’s business that he
believes suggest or support a claim of wrongdoing or illegal conduct of any kind
by the Company or any employee, officer or director thereof, other than
previously disclosed in connection with the 2003-2004 regulatory inquiries and
subsequent settlement order, or as otherwise previously disclosed by Executive.
Executive covenants that, to the extent permitted by law, following the
Effective Date he will not take any action, or encourage any other person to
take any action with the intent of, calculated or known to Executive to likely
to result in the initiation or an inquiry, investigation or other action
concerning the Company by any federal, state or local governmental body or
agency, and that were he to do so he would commit a material breach and default
under this Agreement, for which the Company would be entitled to all remedies
available to the Company pursuant to applicable law, including specific
performance of this covenant.
       (b) The Company represents and warrants that as of the Effective Date it
is unaware of any facts or circumstances relating to the Company’s business that
it believes suggest or support a claim of wrongdoing or illegal conduct of any
kind by Executive.
     14. Miscellaneous.
       (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Colorado without reference to principles of conflict of
laws, subject to the application of the laws of the State of Delaware for
Section 10 of the Employment Agreement. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
may not be amended or modified otherwise than by a written agreement executed by
the parties hereto or their respective successors and legal representatives.
       (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:     At the most recent address on file at the Company, and
by fax, email and U.S. Mail to: Dean C. Heizer, Parsons, Heizer, Paul LLP, 2401
15th Street, Suite 300, Denver, CO 80202; Fax: (303) 595-4750, email:
dheizer@phplawyers.com.

13



--------------------------------------------------------------------------------



 



         
 
  If to the Company:   Janus Capital Group Inc.
 
      151 Detroit Street
 
      Denver, Colorado 80206
 
      Attn.: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith, Notice and communications shall be effective
when actually received by the addressee. In the event that Executive becomes
eligible for welfare benefits under another employer’s group benefit plans and
such benefits are substantially similar to those to be provided to Executive
under Section 5(b)(ii), above, then Executive shall notify the Company of that
fact in writing.
       (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
       (d) All payments made by the Company under this Agreement will be subject
to legally required tax and other withholdings.
       (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
       (f) In the event of any dispute relating to or arising from this
Agreement, Executive shall bear all of his costs and attorney’s fees up to Ten
Thousand ($10,000) and shall not be entitled to payment or reimbursement of such
fees or costs by the Company. With respect to attorneys’ fees and costs incurred
by Executive in connection with such a dispute in excess of $10,000, the Company
agrees to pay as incurred (within 15 days following the Company’s receipt of an
invoice from the Executive and proof of Executive’s payment of the foregoing
$10,000 attorney’s fees and costs), to the full extent permitted by law, all
legal fees and expenses that the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof unless the Executive’s claim is
determined by a court to have been frivolous or made in bad faith, in which case
the Executive shall make prompt reimbursement of such fees and expenses to the
extent already paid by the Company and received by the Executive) relating to
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Internal
Revenue Code, as amended. For purposes of clarifying the limitations of this
Section 14(f), the Executive acknowledges and agrees that he will not be
entitled to the payment of any attorneys’ fees or expenses incurred on or after
the Effective Date from any claims, disputes, rights or obligations relating to
or arising from any prior agreement or arrangement between the Company and/or
its affiliates and Executive (including without limitation the Miller
Agreements), except as provided for in Section 10 of the Employment Agreement.
       (g) All disputes relating to or arising from this agreement shall be
tried only in the state or federal courts situated in the Denver, Colorado
metropolitan area.

14



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

                  EXECUTIVE       JANUS CAPITAL GROUP INC.
 
               
 
               
 
                /s/ Girard C. Miller
      By:   /s/ Steven L. Scheid              
 
               
Date:
  August 5, 2005       Date:   August 5, 2005
 
               

16



--------------------------------------------------------------------------------



 



EXHIBIT A
Supplemental Legal Release
     This Supplemental Legal Release (“Supplemental Release”) is between Janus
Capital Group Inc. (the “Company”) and Girard C. Miller (“Executive”) (each a
“Party,” and together, the “Parties”).
Recitals
     A. Executive and the Company are parties to a Transition Agreement to which
this Supplemental Release is appended as Exhibit A (the “Transition Agreement”).
     B. Executive wishes to receive the Severance Benefit described in Section
5(c) of the Transition Agreement.
     C. Executive and the Company wish to resolve, except as specifically set
forth herein, all claims between them arising from or relating to any act or
omission predating the Final Separation Date defined below.
Agreement
     The Parties agree as follows:
     1. Confirmation of Severance Benefit Obligation. The Company shall pay or
provide to the Executive the entire Severance Benefit, as, when and on the terms
and conditions specified in the Transition Agreement.
     2. Legal Releases
          (a) Executive, on his own behalf and on behalf of his heirs, personal
representatives, executors, administrators and assigns, knowingly and
voluntarily releases and forever discharges the Company and its affiliates and
any of their respective parents, subsidiaries and affiliates, together with all
of their respective past and present directors, members, managers, officers,
shareholders, trustees, partners, employees, agents, attorneys and servants, and
each of their affiliates, predecessors, successors and assigns (collectively,
the “Company Releasees”) from any and all claims, charges, complaints, promises,
agreements, controversies, liens, demands, causes of action, obligations,
damages and liabilities of any nature whatsoever, known or unknown, suspected or
unsuspected, that Executive or his heirs, executors, administrators, or assigns
ever had, now have, or may hereafter claim to have against any of the Company
Releasees by reason of any matter, cause or thing whatsoever from the beginning
of time through the Separation Date, whether or not previously asserted before
any state or federal court, agency or governmental entity or any arbitral body.
This release includes, without limitation, any rights or claims relating in any
way to Executive’s employment relationship with the Company or any of the
Company Releasees, or his resignation therefrom, or arising under any statute or
regulation, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Age Discrimination in Employment Act of 1967 (“ADEA”), the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, and the Family Medical Leave Act

1



--------------------------------------------------------------------------------



 



of 1993, each as amended, or any other federal, state or local law, regulation,
ordinance, or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between Executive and the Company
or any of the Company Releasees, as well as any rights relating to any Company
stock or other equity-related incentive that had not vested by its own terms as
of the Separation Date; provided, however, that notwithstanding the foregoing or
anything else contained in this Agreement, the release set forth in this Section
2(a) shall not extend to (i) any rights arising under or recognized by this
Supplemental Release or the Transition Agreement; (ii) any rights under
Section 10 of the Employment Agreement; or (iii) any claim or claims that the
Executive may have against the Company as of the Separation Date of which he is
not aware as of the Separation Date because of willful concealment by the
Company. Executive further agrees that he will not seek or be entitled to any
personal recovery in any claim, charge, action or proceeding whatsoever against
the Company or any of the Company Releasees for any of the matters released in
this Section 2(a). Executive represents and warrants that as of the Separation
Date he has no knowledge of any fact willfully concealed from him by the Company
within the meaning of this Section 2(a).
          (b) The Company, on its own behalf and on behalf of its current and
past parents, subsidiaries and affiliates and each of their predecessors,
successors and assigns, knowingly and voluntarily releases and forever
discharges Executive and his spouse, heirs, personal representatives, executors,
administrators and assigns, (collectively, the “Executive Releasees”) from any
and all claims, charges, complaints, promises, agreements, controversies, liens,
demands, causes of action, obligations, damages and liabilities of any nature
whatsoever, known or unknown, suspected or unsuspected, that the Company, its
current and past parents, subsidiaries and affiliates and each of their
predecessors, successors and assigns ever had, now have, or may hereafter claim
to have against any of the Executive Releasees by reason of any matter, cause or
thing whatsoever from the beginning of time through the Separation Date, whether
or not previously asserted before any state or federal court, agency or
governmental entity or any arbitral body. This release includes, without
limitation, any rights or claims relating in any way to Executive’s employment
relationship with the Company, or his separation therefrom, or arising under any
statute or regulation, or any other federal, state or local law, regulation,
ordinance, or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between Executive and the Company;
provided, however, that notwithstanding the foregoing or anything else contained
in this Supplemental Release, the release set forth in this Section 2(b) shall
not extend to: (i) any rights arising under this Supplemental Release or the
Transition Agreement; (ii) a breach of fiduciary duty or other misconduct
relating to Executive’s employment with the Company that renders Executive
ineligible for indemnification pursuant to Section 10 of the Employment
Agreement; or (iii) any claim or claims that the Company may have against
Executive as of the Separation Date of which it is not aware as of the
Separation Date because of willful concealment by Executive. The Company, on its
own behalf and on behalf of its current and past parents and subsidiaries, and
each of their predecessors, successors and assigns, represents that it has not
commenced or joined in any claim, charge, action or proceeding whatsoever
against Executive arising out of or relating to any of the matters released in
this Section 2(b). The Company, on its own behalf and on behalf of its current
and past parents and subsidiaries, and each of their predecessors, successors
and assigns, further agrees that it will not seek or be entitled to any personal
recovery in any claim, charge, action or proceeding whatsoever against Executive
for any of the matters released in this Section 2(b). The Company represents and
warrants that as of the Separation

2



--------------------------------------------------------------------------------



 



Date it has no knowledge of any fact willfully concealed from it by the
Executive within the meaning of this Section 2(b), or any breach of fiduciary
duty by Executive or other misconduct by Executive relating to Executive’s
employment with the Company that renders Executive ineligible for
indemnification pursuant to Section 10 of the Employment Agreement
          (c) In order to provide a full and complete release, each of the
Parties understands and agrees that this Supplemental Release is intended to
include all claims, if any, covered under this Paragraph 2 that such Party may
have and not now know or suspect to exist in his or its favor against any other
Party and that this Supplemental Release extinguishes such claims. Thus, each of
the Parties expressly waives all rights under any statute or common law
principle in any jurisdiction that provides, in effect, that a general release
does not extend to claims which the releasing party does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the party being released.
          (d) Executive acknowledges that he consulted with an attorney of his
choosing before signing the Transition Agreement and this Supplemental Release,
and that the Company provided him with no fewer than twenty-one (21) days during
which to consider the provisions of the Transition Agreement and this
Supplemental Release and, specifically the release set forth at Paragraph 2(a),
above, although Executive may sign and return the Supplemental Release sooner if
he so chooses. Executive further acknowledges that he has the right to revoke
this Supplemental Release for a period of seven (7) days after signing it and
that this Supplemental Release shall not become effective until such seven
(7)-day period has expired (the “Final Separation Date”). Executive acknowledges
and agrees that if he wishes to revoke this Supplemental Release, he must do so
in writing, and that such revocation must be signed by the Executive and
received by the Company in care of its Chief Executive Officer no later than 5
p.m. (Mountain Time) on the seventh (7th) day after Executive has signed this
Supplemental Release. Executive acknowledges and agrees that, in the event that
he revokes this Supplemental Release, he shall have no right to receive the
Severance Benefit. Executive represents that he has read this Supplemental
Release, including the release set forth in Paragraph 2(a), above, affirms that
this Supplemental Release and the Transition Agreement provide him with benefits
to which he would not otherwise be entitled, and understands its terms and that
he enters into this Supplemental Release freely, voluntarily, and without
coercion.
     3. Executive acknowledges that he has received all compensation to which he
is entitled for his work up to his last day of employment with the Company, and
that he is not entitled to any further pay or benefit of any kind, for services
rendered or any other reason, other than the Severance Benefit.
     4. Executive agrees that the only thing of value that he will receive by
signing this Supplemental Release is the Severance Benefit.
     5. The Parties agree that their respective rights and obligations under the
Transition Agreement shall survive the execution of this Supplemental Release.
[SIGNATURES FOLLOW]

3



--------------------------------------------------------------------------------



 



NOTE: DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER
EXECUTIVE’S FINAL DAY OF EMPLOYMENT.

              JANUS CAPITAL GROUP INC.   EXECUTIVE   By:                 Girard
C. Miller  
Date:
      Date:    

4